                        Case 3:20-cv-00490-BRM-ZNQ Document 1-2 Filed 01/15/20 Page 1 of 1 PageID: 97
JS44 (Rev.06/17)                                                                           CIVIL COVER SHEET
The iS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PA GE OF THIS FORM.)

    I.(a)        PLAINTIFFS                                                                                                     DEFENDANTS



    New Jersey Building Laborers’ Statewide Benefit Funds and the                                                            Brick Industries, Inc.
    Trustees Thereof
         (b)     County of Residence of First Listed Plaintiff                   Hudson                                         County of Residence of first Listed Defendant
                                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN US. PLA IN TIFF CASES ONLY)
                                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                          THE TRACT OF LAND INVOLVED.

         (c)     Attorneys (firm Name, Address, and Telephone Niunbei)                                                          Attorneys       (U Know,,)
    Jennifer Chang, Esq. I KroII Heienman Carton, LLC I 99 Wood Avenue
    South, Suite 307, Iselin, NJ 08830 I (732) 491-2100

    II. BASIS OF JURISDICTION                             (Place an     x    in One Box Only)                     III. CITIZENSHIP Of PRINCIPAL PARTIES                                          (Place an X in One Boxfor Plaintiff
                                                                                                                            (For Diversit, Cases Onlt)                                              and One Box/hr Defendant,)
    D 1        U.S. Government                    3    federal Question                                                                               PTf           DEF                                           PTF        DEF
                  Plaintiff                              (U.S. Gorernment Not a Part,’)                               Citizen ofTlsis State             1           0 1        Incorporated or Principal Place      0 4      0 4
                                                                                                                                                                                 of Business In This State

    0 2        U.S. Government               0 4       Diversity                                                      Citizen of Another State           0 2         0   2     Incorporated and Principal Place        0 5      0 5
                  Defendant                              (Indicate Citizenslup ojParties in liens III)                                                                            of Business In Another State

                                                                                                                      Citizen or Subject of a            0 3         0   3     Foreign Nation                          0 6      0 6
                                                                                                                        foreign_Country
    IV.    NATURE            OF SUIT (Place an             X” in One Box Only)                                                                                       Click here for: Nature of Suit Code Descriptions.
                  CONTRACT                                                       TORTS                                   FORFEITURE/PENALTY                           BANKRUPTCY                    OTHER STATUTES
    0    110 Insurance                        PERSONAL INJURY                           PERSONAL INJURY               0 625 Drug Related Seizure                0 422 Appeal 2$ USC 158            0 375 False Claims Act
    0    120 Marine                         0 310 Airplane                            0 365 Personal Injury   -             of Property 21 USC 881              0 423 Withdrawal                   0 376 Qui Tam (31 USC
    0    130 Miller Act                     0 315 Airplane Product                          Product Liability         0 690 Other                                     2$ USC 157                         3729(a))
    0    140 Negotiable Instrument                 Liability                          0 367 Health Care?                                                                                           0 400 State Reapportionment
    0    150 Recovery ofOverpayment         0 320 Assault, Libel &                          Plsarmaceutical                                                       PROPERTYRIGHTS                   1 410 Antitrust
             & Enforcement of Judgment             Slander                                  Personal Injury                                                     0 $20 Copyrights                   0 430 Banks and Banking
    0    151 Medicare Act                   0 330 Federal Employers’                        Product Liability                                                   0 $30 Patent                       0 450 Commerce
    0    152 Recovery of Defaulted                 Liability                          0 36$ Asbestos Personal                                                   0 $35 Patent Abbreviated
                                                                                                                                                                               -                   0 460 Deportation
             Student Loans                  0 340 Marine                                     Injury Product                                                           New Drug Application         0 470 Racketeer Influenced and
             (Excludes Veterans)            0 345 Marine Product                             Liability                                                          0 $40 Trademark                          Corrupt Organizations
    0    153 Recovery of Overpaynsent              Liability                           PERSONAL PROPERT\                          LABOR                           SOCIAL SECURITY                  0 480 Consumer Credit
             of Veteran’s Benefits          0 350 Motor Vehicle                       0 370 Otlser Fraud              0 710 fair Labor Standards                0 $61 HIA (1395ff)                 0 490 Cable/Sat TV
    0    160 Stockholders’ Suits            0 355 Motor Vehicle                       0 371 Trutlt in Lending                Act                                0 862 Black Lung (923)             0 850 Seeurities/Comnsodities?
    0    190 Other Contract                       Product Liability                   0 380 Otlser Personal           0 720 Labor/Management                    0 $63 DIWC?DIWW (405(g))                 Exchange
    0    195 Contract Product Liability     0 360 Other Personal                            Property Damage                  Relations                          0 $64 SSID Title XVI               0 890 Other Statutory Actions
    0    196 Franchise                            Injury                              0 385 Property Damage           0 740 Railway Labor Act                   0 865 RSI (405(g))                 0 $91 Agricultural Acts
                                            0 362 Personal Injury        -                  Product Liability         0 751 Family and Medical                                                     0 893 Environmental Matters
                                                  Medical Malpractice                                                        Leave Act                                                             0 895 freedom of lnfomsation
‘         REAL PROPERTY                           CIVIL RIGHTS                         PRISONER PETITIONS             0 790 Other Labor Litigation                FEDERAL TAX SUITS                           Act
    0 210 Land Condemnation                  0   440
                                                   Other Civil Rights                     Habeas Corpus:                791 Employee Retirement                 0 870 Taxes (U.S. Plaintiff            0 896 Arbitration
    0 220 Foreclosure                        0     Voting
                                                 441                                  0   463 Alien Detainee                Income Security Act                       or Defendant)                    0 $99 Administrative Procedure
    0    230   Rent Lease & Ejectsnent       0   442
                                                   Employment                         0   510 Motions to Vacate                                                 0 871 IRS—Third Party                        Act/Review or Appeal of
    0    240   Torts to Land                 0   443
                                                   Housing?                                   Sentence                                                                26 USC 7609                            Agency Decision
    0    245   Tort Product Liability              Aeeonssnodations                   0   530 General                                                                                                  0 950 Constitutionatity of
    0    290   All Other Real Property       0 445 Amer. w/Disabilitics           -   0   535 Death Penalty                  IMMIGRATION                                                                     State Statutes
                                                   Employment                             Other:                       0 462 Naturalization Application
                                             0 446 Amer. w/Disabilities           -   0   540 Mandamus & Other         0 465 Other Immigration
                                                   Other                              0   550 Civil Rights                   Actions
                                             0 448 Education                          0   555 Prison Condition
                                                                                      0   560 Civil Detainee
                                                                                                          -




                                                                                              Conditions of
                                                                                              Confinement

    V. ORIGIN             (Place an ‘X in One Box O,ilv
    R 1 Original                 0 2 Removed from                       0 3           Remanded from               0 4 Reinstated or       0 5 Transferred from                 0 6 Multidistrict                0 8 Multidistrict
               Proceeding                State Court                                  Appellate Court                  Reopened                    Another District                   Litigation   -                 Litigation    -




                                                                                                                                                   (spec(/i’)                         Transfer                       Direct File
                                                  Cite the U.S. Civil Statute under which you are filing (Do not cite juri.cdtcti anal statutes unless dii’ersity.l:
                                                      29U.S.C. 1132, 1145
    VI. CAUSE OF ACTION                           Brtef description of cause:
                                                      9 U.S.C.      §   9, confirmation of arbitration award and order
    VII. REQUESTED IN                                    CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
         COMPLAINT:                                      UNDER RULE 23, F.R.Cv.P.                                                                                            JURY DEMAND:                   0 Yea      No
    VIII. RELATED CASE(S)
                                                       (See inst ,uctio,s.c.):
          IF A’Y
              ‘                                                                       JUDGE                                                                        DOCKET NUMBER
    DATE                                                                                  SIGNATURE Of ATTORN              OF       0
    01/15/2020
    FOR OFFICE USE ONLY

         RECEIPT 9                       AMOUNT                                               APPLYING IFP
                                                                                                                                  (              JUDGE                                 MAG. JUDGE
